IBEX Staffing Solutions, Inc.
                                                                   and Pronto General Agency,
                                                                       Ltd. d/b/a Pronto/s



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 13, 2014

                                     No. 04-14-00269-CV

                                      Andrea COLLIE,
                                         Appellant

                                               v.

    IBEX STAFFING SOLUTIONS, INC. and Pronto General Agency, Ltd. d/b/a Pronto
                               Insurance,
                               Appellees

                 From the County Court At Law No. 10, Bexar County, Texas
                                  Trial Court No. 376802
                           Honorable Tina Torres, Judge Presiding


                                        ORDER
        The appellees’ brief was originally due to be filed on September 15, 2014. The
appellees’ first motion for extension of time was granted, extending the deadline for filing the
brief to October 15, 2014. On October 9, 2014, the appellees filed a motion requesting an
additional extension of time to file the brief until November 14, 2014, for a total extension of
sixty days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME
THAT THE APPELLEES WILL BE GRANTED. The appellees’ brief must be filed by
November 14, 2014.

                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court